Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 17, 1996, which dismissed claimant’s appeal as untimely.
Claimant failed to file her notice of appeal from the decision of the Administrative Law Judge within the 20-day time limit set forth in Labor Law § 621 (1). Claimant has failed to offer a valid excuse for the delay in filing and we find no reason to disturb the decision of the Unemployment Insurance Appeal Board dismissing her appeal (see, Matter of Ascenzo [Sweeney], 216 AD2d 659, 660; Matter of Sidoli [Hudacs], 202 AD2d 941).
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.